Case 1:20-cv-00240-SEB-MPB Document 21 Filed 02/24/21 Page 1 of 2 PageID #: 1474




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 MARY J. COY,                                         )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 1:20-cv-00240-SEB-MPB
                                                      )
 ANDREW M. SAUL Commissioner of Social                )
 Security,                                            )
                                                      )
                               Defendant.             )



                 ORDER ADOPTING REPORT AND RECOMMENDATION

        The Magistrate Judge submitted his Report and Recommendation on Plaintiff’s

 Complaint for Judicial Review. The parties were afforded due opportunity pursuant to statute and

 the rules of this Court to file objections; none were filed. The Court, having considered the

 Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate Judge’s Report

 and Recommendation.



                 2/24/2021
        Date: _________________                       _______________________________
                                                          SARAH EVANS BARKER, JUDGE
                                                          United States District Court
                                                          Southern District of Indiana


 Distribution:

 Timothy E. Burns
 KELLER & KELLER
 timb@2keller.com

 Lindsay Beyer Payne
 SOCIAL SECURITY ADMINISTRATION
 lindsay.payne@ssa.gov
Case 1:20-cv-00240-SEB-MPB Document 21 Filed 02/24/21 Page 2 of 2 PageID #: 1475




 Matthew Frederick Richter
 KELLER & KELLER LLP
 mrichter@2keller.com

 Joseph R. Wambach
 KELLER & KELLER
 joew@2keller.com

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov
